The opinion of the Court was drawn up by
Tenney, C. J.
The bond declared upon in this action, was not for just double the sum for which the debtor, the principal obligor was arrested on execution, and therefore not conformable to the E. S. of 1841, c. 148, § 20. The case discloses nothing which shows that this departure was by reason of any mistake, accident or misapprehension, and, consequently, is not brought within the provision of § 43 of the same chapter. The bond, therefore, cannot be treated as a statute bond. Dyer v. Woodbury, 24 Maine, 546. And the other provisions of the statute, c. 148, before cited, were disregarded without effect upon the obligor. Clark v. Metcalf, 38 Maine, 122.
The first condition in the bond is shown to have been performed, and judgment must be entered for the defendants.
Eice, Hathaway, Appleton, May, and Davis, J. J., concurred.